TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00185-CV


                                         A. R., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee



             FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-FM-13-005220
            THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The reporter’s record was supplemented on June 8, 2015. Appellant filed a

motion for extension of time to file her brief, asking for an additional ten days from the

date the missing portion of reporter’s record was filed. Amendments to the rules of judicial

administration accelerate the final disposition of appeals from suits for termination of parental

rights, see Tex. R. Jud. Admin. 6.2(a) (providing 180 days for court’s final disposition), and that

accelerated schedule combined with the delay in obtaining a complete reporter’s record in this

case places significant constraints on this Court’s leeway in granting extensions.

               We thus grant appellant’s motion for extension of time to file her brief, extending

the deadline for filing the brief to June 19, 2015.

               It is ordered on June 8, 2015.



Before Justices Puryear, Pemberton and Bourland